PD-0077-15
                                                                                   COURT OF CRIMINAL APPEALS
                                                                                                   AUSTIN, TEXAS
                                          NO. PD-0077-15                           Transmitted 7/2/2015 9:20:06 AM
                                                                                     Accepted 7/2/2015 9:49:49 AM
                                                                                                    ABEL ACOSTA
STEVEN COLE                                        §            IN THE                                      CLERK
                        Appellant                  §
                                                   §
VS.                                                §            COURT OF CRIMINAL APPEALS
                                                    §
                                                    §
STATE OF TEXAS                                      §
                        Appellee                    §           AUSTIN, TEXAS

       FIRST MOTION TO EXTEND TIME FOR FILING APPELLANT'S BRIEF
TO THE HONORABLE COURT OF APPEALS:

        COMES NOW STEVEN COLE, by and through his attorney of record EBB B. MOBLEY.
and respectfully moves the Court to extend the time for filing his brief in this case, and in accordance
with the T.R.A.P. 10.5(b), submits the following facts:

1.      Style of Case: State of Texas v. Steven Cole

3.      Court of Appeals: No. 06-13-00179-CR slip op. 12/18/14
                                                                                        July 2, 2015
4.      Deadline for filing Appelant's Brief: July 6, 2015

5.      Length of time requested for the extension: 30 days

6.      The number of extensions previously granted: None

7.      The facts relied upon to explain the need fcr the extension:
                        Counsel has been preparing a petition for discretionary review of Freimel v.
                State, 06-14-00185-CR (slip op. 6-9-15), reviewed and transferred records for a post-
                Anders brief in Bledsoe v. State, 06-14-00138-CR; and is preparing a brief in Alex
                v. State, 06-15-00054-CR. Counsel has not had sufficient time to fully brief the
                application of CCP Article 38.23 in this case, an issue raised by the State for the first
                time in its merits brief herein.


       WHEREFORE, PREMISES CONSIDERED, Appellee prays that this Court extend the time
within which to file his brief.

                                                Respectfully submitted.

                                                EBB B. MOBLEY
                                                Attorney at Law
                                                422 North Center Street-Lower Level
                                                P. 0. Box 2309
                                                Longview, TX 75606

                                                Facsi, e:9Q)       W 5e
                                                Telephone: (903) 757-3331
                                                              (6753-8289


                                                /s/ !B4. L
                                                EBB B. MOBLEY
                                                State Bar License # 14238000
                                                ATTORNEY FOR APPELLANT

                                              Page 1 of 2
STATE OF TEXAS
COUNTY OF GREGG

       On this day, EBB B. MOBLEY, appeared before me, the undersigned notary public, and after
I administered an oath to him, upon his oath he said the facts in this Motion are within his personal
knowledge and are true and correct.



                                                  EBB B. MOBLEY


    - SWORN TO AND SUBSCRIBED before me by EBB B. MOBLEY, on the 2 day of July.


         yP
                     KELLY ANN WHITE
              z Notary Public, State of Texas
                                                                         TEXAS
                      Juno 26, 2016               NotaZc,cteo

                                        CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and foregoing Motion to Extend
Time was timely provided to all counsel of record on this the 2nd day of July, 2015.


                                                        MM
                                                  EBB B. MOBLEY




                                                Page 2 of 2